EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 31, 2019
(the “Effective Date”) by and between Seline Miller, (“Employee”), and Rezolute,
Inc. (the “Company”).
WHEREAS, the Company wishes to continue to employ Employee in accordance with
the terms of this Agreement;
WHEREAS, Employee wishes to accept continued employment with the Company
according to the terms of this Agreement; and
WHEREAS, this Agreement shall replace and supersede in its entirety any prior
employment agreements or understandings between Employee and the Company (the
“Prior Agreement”).
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1. Employment. The Company hereby continues to employ Employee, and Employee
hereby accepts continued employment by the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and ending pursuant to the termination procedures described in Section 4(a)
(the “Employment Period”).
2. Position and Duties.
(a) During the Employment Period, Employee shall serve as the Chief Accounting
Officer & Vice President of Finance, and in connection therewith Employee shall
render services to the Company and have the responsibilities and authority which
are consistent with Employee’s position, subject to the power and authority of
the officers and the Board of Directors of the Company (the “Board”) to expand
or limit such duties, responsibilities, functions and authority.
(b) Employee shall report to the Chief Executive Officer (or such other person
as shall be designated by the Board). Employee shall perform Employee’s duties
and responsibilities to the best of Employee’s abilities in a diligent,
trustworthy, businesslike and efficient manner. Employee shall devote Employee’s
full business time, energies and attention (except for permitted vacation
periods and periods of illness or other temporary incapacity) to the business
and affairs of the Company. However, Employee may seek approval for external
obligations from the Board by disclosing such activities on the Conflict of
Interest Disclosure form attached hereto as Exhibit A. So long as Employee is
employed by the Company, Employee shall not, without the prior written consent
of the Board, accept other employment or perform other services for compensation
or that interfere with Employee’s employment with the Company; provided,
however, that Employee may serve as an officer or director of or otherwise
participate in purely educational, welfare, social, religious and civic
organizations so long as such activities are not in competition with the Company
or do not interfere with Employee’s ability to carry out Employee’s duties under
this Agreement.
(c) Employee shall comply with all lawful rules, policies, procedures,
regulations and administrative directions now or hereafter reasonably
established by the Board for employees of the Company.
(d) The Company shall have the right to assign Employee new duties and to change
Employee’s title subject to Section 4 of this Agreement.
3. Salary and Benefits.
(a) Salary. During the Employment Period, the Company shall pay Employee a base
salary at the annual rate of $265,000, payable in regular installments in
accordance with the Company’s usual payment practices subject to required
withholdings and taxes (the ”Salary”). Employee may receive increases in
Employee’s Salary to the extent such an increase is approved in the sole
discretion of the Board.
(b) Bonus. During the Employment Period, Employee will be eligible to receive an
annual performance bonus of up to thirty-five (35%) of Employee’s base salary.
Determination of the actual bonus amount shall be based on the Company’s
performance as well as Employee’s individual performance for the year.
Employee’s discretionary bonus, if any, will be earned on December 31st of each
calendar year. In order to remain eligible to

--------------------------------------------------------------------------------

receive an annual performance bonus, Employee must continue to be employed by
the Company, in good standing, through the date that the bonus is earned.
Notwithstanding anything herein to the contrary, subsequent to the approval of
the board of directors, any bonus amount due to Employee will be paid on or
before February 15th of the year following the date that the bonus was earned.
(c) Benefits. During the Employment Period, Employee shall be entitled to paid
vacation (to be scheduled at times mutually agreeable to the Employee and to the
needs of the business), paid holidays and to participate in all employee benefit
plans of the Company, including without limitation all health insurance plans,
retirement plans (including 401(k)), life insurance plans and other perquisite
plans and programs (collectively, the “Benefit Plans”) for which employees of
Employee’s rank in the Company are generally eligible, in each case consistent
with the Company’s then-current practice. The foregoing shall not be construed
to require the Company to establish such Benefit Plans or to prevent the
modification or termination of such Benefit Plans once established, and no such
action or failure thereof shall affect this Agreement. Employee recognizes that
the Company and its affiliates have the right, in their sole discretion, to
amend, modify or terminate any Benefit Plans without creating any rights in
Employee.
(d) Business Expenses. During the Employment Period, the Company shall reimburse
Employee for all reasonable business expenses incurred by Employee in the course
of performing Employee’s duties under this Agreement; provided such expenses are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses. As a condition to being
issued such reimbursements, Employee shall submit to the Company on a timely
basis business expense reports, including substantiation in accordance with the
Company’s policy as in effect from time to time.
4. Employment Period.
(a) The Employment Period shall begin on the Effective Date and shall continue
until Employee’s employment hereunder is terminated in accordance with
Section 4(b).
(b) The Employment Period and Employee’s employment hereunder (i) shall
terminate upon Employee’s death or permanent disability or incapacity, (ii) may
be terminated by the Company at any time with or without Cause (as defined in
Section 4(g)), and (iii) may be terminated by Employee at any time with or
without Good Reason (as defined in Section 4(h)).
(c) If Employee’s employment hereunder is terminated by the Company for Cause or
by Employee without Good Reason during the Employment Period, then Employee
shall be entitled to receive only Employee’s accrued, but unpaid Salary through
the effective date of Employee’s termination of employment (the “Termination
Date”), any reimbursements owed for business expenses validly incurred on or
prior to the Termination Date and reimbursable in accordance with Section 3(d),
any earned but unpaid Bonuses or other incentive payments approved by the Board
but not paid to Employee as of the Termination Date, and any accrued but unpaid
benefits due and owing to Employee under the Benefit Plans (the “Accrued
Obligations”).  Board approval of the payment of Bonuses or other incentive
payments as part of Accrued Obligations shall be subject to the Company’s
current financial condition as of the Termination Date.
(d) If Employee’s employment hereunder is terminated without Cause by the
Company during the Employment Period, then Employee shall be entitled to receive
the Accrued Obligations and, provided Employee signs and does not revoke a
general release of claims against the Company and its affiliates on a form
acceptable to the Company, and subject to Employee’s compliance with each
obligation pursuant to Section 5, Employee shall also be entitled to receive a
severance payment in an amount equal to six (6) months’ Salary (the
“Severance”), payable in equal monthly installments following the Termination
Date; however, in the event that Employee has been employed by the Company for
less than 12 months, such Employee shall be entitled to a severance payment
equal to three (3) months’ Salary.
(e) If, within 12 months of a Change in Control Event as defined in Section
4(i), Employee’s employment hereunder is terminated (i) by the Company without
Cause or (ii) by Employee with Good Reason, then Employee shall be entitled to
receive the Accrued Obligations and, provided Employee signs and does not revoke
a general release of claims against the Company and its affiliates on a form
substantially similar to the form attached to this Agreement, and subject to
Employee’s compliance with each post-employment obligation under this Agreement

--------------------------------------------------------------------------------

or any Prior Agreement not superseded by this Agreement, Employee shall also be
entitled to receive a severance payment in an amount equal to 12 months’ Salary
(the “Severance”), payable in equal monthly installments following the
Termination Date and accelerated vesting of any granted but unvested stock
options under any relevant Company Stock Option Plan or Agreement provided that
before the Employee may terminate employment for Good Reason, the Company must
fail to cure within the thirty day period provided in Section 4(h).  The
exercise of vested options, including those vested under this Section 4(e),
shall be governed by the applicable Stock Option Plan or Agreement.
(f) If Employee’s employment hereunder is terminated as a result of Employee’s
death, permanent disability or incapacity during the Employment Period, Employee
or Employee’s representatives or beneficiaries shall be entitled to receive only
the Accrued Obligations and any rights to continuation of coverage and to
benefits under any Benefit Plans required under applicable law.
(g) For purposes of the Agreement, “Cause” shall mean Employee’s (i) commission
or conviction of or entering a guilty plea or plea of no contest to any felony
or any crime involving moral turpitude, dishonesty, fraud, misrepresentation,
embezzlement, theft or sexual harassment, (ii) failure to perform the duties
required of Employee by this Agreement, (iii) breach of this Agreement (or any
other agreement entered into between Employee and the Company), (iv) dishonesty,
fraud or misconduct with respect to the business or affairs of the Company or
its affiliates, or any act of embezzlement or other misappropriation,
(v) participation in any fraud or dishonesty against or affecting the Company or
any subsidiary, affiliate, customer, supplier, client, agent, or employee
thereof, (vi) breach of any fiduciary or similar duty owned to the Company or
its affiliates, (vii) refusal to carry out the legitimate directives or
instructions of the Board (or such other person to whom Employee reports as may
be designated from time to time by the Board), or (viii) other act that the
Company reasonably determines constitutes misconduct materially detrimental to
the Company or any subsidiary, affiliate, customer, supplier, client, agent, or
employee thereof, including, but not limited to, unethical practices,
dishonesty, disloyalty, or any other acts harmful to the Company.
(h) For purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation following the initial occurrence (without Employee’s consent) of any
of the following, provided Employee has provided the Company with written notice
setting forth in reasonable detail the grounds for such resignation within 15
days following such initial occurrence, and provided further the Company has
failed to remedy the stated grounds for such resignation within 30 days
following its receipt of such notice: (i) the Company substantially reduces
Employee’s duties, authority or responsibilities; (ii) the Company substantially
reduces the aggregate value of Employee’s Salary or the benefits provided to
Employee under the Benefit Plans; (iii) the Company requires that the Employee
be based at any office or geographic location more than 75 miles from the
Employee’s primary work location; or (iv) any other action or inaction that
constitutes a material breach of this Agreement by the Company. A resignation
with Good Reason may occur only within 60 days following the expiration of the
Company’s 30 day cure period described above.
(i) For purposes of this Agreement, “Change in Control Event” shall mean either
the following: (i) sale of substantially all the Company’s assets or (ii)
merger, consolidation or reorganization resulting in a change in more than 50%
of the board of directors combined with a transfer of majority ownership or
equity of the Company.
(j) For purposes of this Agreement, Employee’s permanent disability or
incapacity shall be determined in accordance with the Company’s long-term
disability insurance policy, if such a policy is then in effect, or, if no such
policy is then in effect, then such permanent disability or incapacity shall be
deemed to have occurred upon Employee’s inability to perform the essential
functions of the position set forth in Section 2(a), after reasonable
accommodation by the Company, for a period of at least 180 days, in the
aggregate, during any period of 365 calendar days, unless further time is
required as a reasonable accommodation under the Americans with Disabilities
Act.
5. Confidentiality.
(a) Employee will not at any time (whether during or after Employee’s employment
with the Company) (x) retain or use for the benefit, purposes or account of
Employee or any other person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information – including without
limitation trade secrets, know-how, research and development, software,
databases,

--------------------------------------------------------------------------------

inventions, processes, formulae, technology, designs and other intellectual
property, information concerning finances, investments, profits, pricing, costs,
products, services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals – concerning the past,
current or future business, activities and operations of the Company, its
subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board; provided, that Employee
may disclose such information to Employee’s legal and/or financial advisor for
the limited purpose of enforcing Employee’s rights under this Agreement so long
as Employee requires that such legal and/or financial advisors not disclose such
information and Employee shall be liable for any disclosure by such legal and/or
financial advisors.
(b) Confidential Information shall not include any information that is:
(i) generally known to the industry or the public other than as a result of
Employee’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Employee by a
third party without breach of any confidentiality obligation; or (iii) required
by applicable law to be disclosed; provided that Employee shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
(c) Employee acknowledges, agrees, and understands that (1) nothing in this
Agreement prohibits Employee from reporting to any governmental authority or
attorney information concerning suspected violations of law or regulation,
provided that Employee does so consistent with 18 U.S.C. 1833, and (2) Employee
may disclose trade secret information to a government official or to an attorney
and use it in certain court proceedings without fear of prosecution or
liability, provided that Employee does so consistent with 18 U.S.C. 1833.
(d) Except as required by applicable law, Employee will not disclose to anyone,
other than Employee’s spouse, legal or financial advisors or members of the
Company’s senior management, the existence or contents of this Agreement.
(e) Upon termination of Employee’s employment with the Company for any reason,
Employee shall: (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including, without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Employee’s possession or
control (including any of the foregoing stored or located in Employee’s office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that Employee may retain only those portions
of any personal notes, notebooks and diaries that do not contain any
Confidential Information or are not related to the Company’s business; and
(z) notify and fully cooperate with the Company regarding the delivery of any
other Confidential Information of which Employee is or becomes aware.
6. Intellectual Property.
(a) If Employee has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including, without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content or audiovisual materials) (“Works”), either alone or with third
parties, prior to execution of this Agreement, that are relevant to or
implicated by this employment (“Prior Works”), Employee hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sub-licensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business. Employee shall
provide the Company with a list of all Prior Works within 15 days of the
Effective Date.
(b) If Employee creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Employee’s
employment by the Company and within the scope of such employment and/or with
the use of any Company resources (“Company Works”), Employee shall promptly and
fully disclose the same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent,

--------------------------------------------------------------------------------

industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.
(c) Employee agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.
(d) Employee shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Employee’s signature on any document for this purpose, then Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
(e) Employee shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without prior written permission of such third party. Employee shall comply with
all relevant policies and guidelines of the Company regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Employee acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Employee remains at all times bound by
their most current version that has been communicated to Employee.
(f) In accordance with Sections 2870 and 2872 of the California Labor Code, this
Section 6 does not require Employee to assign or offer to assign to the Company
any Works that Employee developed entirely on his or her own time without using
the Company’s equipment, supplies, facilities or trade secret information,
except for those inventions that either (i) relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company, or (ii) result
from any work performed by Employee for the Company.  To the extent a provision
in this Agreement purports to require Employee to assign any Works otherwise
excluded from being required to be assigned pursuant to this Section 6(f), the
provision is against the public policy of the State of California and is
unenforceable.  Employee bears the burden of proving that any Works created by
Employee should be excluded pursuant to this Section 6(f).
7. Enforcement. If, at the time of enforcement of Section 5 or Section 6, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period or
scope reasonable under such circumstances shall be substituted for the stated
period or scope. It is specifically understood and agreed that any breach of the
provisions of Section 5 or Section 6 are likely to result in irreparable injury
to the Company and the parties hereto agree that money damages would be an
inadequate remedy for any such breach. Therefore, in the event of a breach or
threatened breach of Section 5 or Section 6, the Company or its successors or
assigns shall, in addition to other rights and remedies existing in their favor,
be entitled to specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, Section 5 or Section 6.
8. Return of Company Property. At the termination of the Employment Period and
at any other time upon the request of the Company, Employee shall deliver to the
Company any and all of the Company’s documents, plans, records, computer tapes,
software, drawings, notes, memoranda, specifications, devices (including,
without limitation, any cellular phone or computer), and formulas relating to
the Company’s business, together with all copies thereof, which is in the
possession of Employee.
9. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by Employee and the Company and their respective heirs,
successors and permitted assigns. Neither party may assign any of its rights or
assign or delegate any of its obligations hereunder without the prior written
consent of the other party hereto; provided, however, that the Company shall be
permitted to assign this Agreement to any successor to all or substantially all
of its assets that agrees in writing to assume all of the Company’s obligations
hereunder.
10. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) on the date established by
the sender as having been delivered personally, (b) on the date delivered by a
private courier as

--------------------------------------------------------------------------------

established by the sender by evidence obtained from such courier, (c) on the
date sent by facsimile or e‑mail transmission (with acknowledgement of complete
transmission), or (d) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Notices, demands or
communications to any party hereto will, unless another address is specified in
writing pursuant to this Section 8, be sent to the addresses on file with the
Company.
11. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid under applicable law; but, if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, but except as otherwise set forth in this Agreement,
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision had never been contained
herein.
12. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to Employee’s employment with the
Company and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to Employee’s employment with the Company in any way, excluding any Prior
Agreement as defined above.
13. Signatures; Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. For purposes hereof, a facsimile
signature, portable document format (.pdf) signature or signature sent by
electronic transmission will be considered an original signature.
14. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of California,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of California or any other jurisdiction).
15. Survival. The provisions of Section 5, Section 6, Section 7, Section 8,
Section 9, Section 10, Section 11, Section 12, Section 14, this Section 15,
Section 17, Section 18, Section 20, Section 21, and Section 22 shall survive the
termination of Employee’s employment and the termination of this Agreement for
any reason.
16. Tax Withholdings. The Company shall deduct or withhold from any amounts
owing from the Company to Employee any federal, state, local or foreign
withholding taxes, excise tax, or employment taxes imposed with respect to
Employee’s compensation or other payments from the Company or Employee’s
ownership interest in the Company, if any (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity).
17. Headings; No Strict Construction. The headings of the paragraphs and
sections of this Agreement are inserted for convenience only and shall not be
deemed a part of or affect the construction or interpretation of any provision
hereof. The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party.
18. Employee’s Cooperation. During the Employment Period and thereafter,
Employee shall, subject to the Company reimbursing Employee for out-of-pocket
expenses, cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, Employee being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s request to give testimony without requiring service of a subpoena
or other legal process, volunteering to the Company all pertinent information
and turning over to the Company all relevant documents which are or may come
into Employee’s possession, all at times and on schedules that are reasonably
consistent with Employee’s other permitted activities and commitments).
19. Corporate Opportunity. During the Employment Period, Employee shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Employee or of which Employee becomes aware which relate to the
business of the Company at any time during the Employment Period (“Corporate
Opportunities”). Unless approved by the Board, Employee shall not accept or
pursue, directly or indirectly, any Corporate Opportunities on Employee’s own
behalf.
20. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and

--------------------------------------------------------------------------------

guidance promulgated thereunder (collectively, “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Employee and the
Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Employee by Code
Section 409A or damages for failing to comply with Code Section 409A.
Notwithstanding anything herein to the contrary, a termination of employment
shall be deemed to have occurred at the time such termination constitutes a
“separation from service” within the meaning of Code Section 409A for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits in connection with a termination of employment and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean a “separation from service.”
Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset by any other amount unless
otherwise permitted by Code Section 409A.
21. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
22. Read and Understood. Employee has read this Agreement carefully and
understands each of its terms and conditions. Employee has sought independent
legal counsel of Employee’s choice to the extent Employee deemed such advice
necessary in connection with the review and execution of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
The Company:
Rezolute, Inc.
By:__________________________________
Nevan Elam
CEO
Employee:




_____________________________________

Seline Miller

--------------------------------------------------------------------------------

EXHIBIT A


CONFLICT OF INTEREST
ACKNOWLEDGEMENT/DISCLOSURE FORM


1.   CONFLICTING ORGANIZATIONS
I am a director, trustee, officer, representative of, or have a financial or
beneficial interest in the following organizations that have or may have a
conflict with the interests of the Company:


Organization and Title or Interest:


______________________________________________________________________



______________________________________________________________________
 

  



2.   CONFLICTING ACTIVITIES/OBLIGATIONS
I am involved in no activity or transaction, nor am I a party to any contract
involving interests that are or could be found to be adverse to the Company,
except for the following:


 

 
______________________________________________________________________



______________________________________________________________________
 


3.   CONFLICTING BUSINESS OPPORTUNITIES/COMMITMENTS
I have not committed to, nor am I pursuing, any business opportunity that does
or might adversely affect the Company, except for the following:


 

______________________________________________________________________



______________________________________________________________________
  



4.   OTHER POTENTIAL CONFLICTS
Any other concerns I may have regarding actual or potential conflicts of
interest are listed below:


 

 
______________________________________________________________________



______________________________________________________________________
 


To the best of my knowledge, I have accurately answered the above questions.

     
Signature
 
Date

--------------------------------------------------------------------------------
